EXHIBIT 10.2
FIRST AMENDMENT TO
COMMON STOCK AND WARRANT
SUBSCRIPTION AGREEMENT


This First Amendment to Common Stock and Warrant Subscription Agreement (this
“Agreement”) dated August 12, 2013 (the “Effective Date”), is by and among
PEDEVCO Corp., a Texas corporation (the “Company”) and _____________________, a
______________________ (“Subscriber”), each a “Party” and collectively the
“Parties.”
 
W I T N E S S E T H:


WHEREAS, on August 12, 2013, the Company and Subscriber entered into that
certain Common Stock and Warrant Subscription Agreement (the “Subscription
Agreement”), pursuant to which the Subscriber subscribed to purchase (a)
____________ shares of the Company’s common stock (the “Common Stock”) at a
price of $3.00 per share (the “Shares”), and (b) three-year warrants exercisable
on a cash basis for (i) an aggregate of __________ shares of Common Stock at
$3.75 per share, (ii) an aggregate of __________ shares of Common Stock at $4.50
per share, and (iii) an aggregate of ____________ shares of Common Stock at
$5.25 per share (collectively all of the warrants, the “Warrants”), for
aggregate proceeds to the Company of $___________ (the “Subscription Price”);


WHEREAS, the Subscription Agreement provided for the Subscriber to pay the
entire Subscription Price in cash at the time of the investment via wire
transfer;


WHEREAS, the Parties now desire to amend and modify the Subscription Agreement
to allow the Subscriber to pay the Subscription Price through the payment of (a)
$________ in cash; and (b) $__________ in the form of a Promissory Note (the
“Payment Change”), as described in greater detail below; and


WHEREAS, the Parties desire to enter into this Agreement to provide for the
Payment Change and to further amend the Subscription Agreement and related
documents pursuant to the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, and considerations herein contained, and other consideration, which
consideration the Parties hereby acknowledge and confirm the sufficiency
thereof, the Parties hereto agree as follows:


1. Amendment to Subscription Agreement.


(a)           Section 1(j) of the Subscription Agreement is hereby amended and
restated and is further replaced and superseded in its entirety by the following
Section (j) (the “Subscription Amendment”):


“(j)           The lead Participant in the Offering, Yao Hang Finance (Hong
Kong) Limited (the “Lead Investor”), shall (a) wire US$10,000,000 to an account
designated by the Company (the “Wire”); and (b) enter into the Promissory Note
attached hereto as Exhibit D (the “Promissory Note”), for its purchase of
6,666,667 Shares and Warrants exercisable for an aggregate of 2,000,001 Warrant
Shares. The Shares and Warrants shall be issued and granted, respectively, upon
the payment by the Lead Investor of the Wire and delivery of the executed
Promissory Note, provided that until the Promissory Note is paid in full,
3,333,333 of the Shares (the “Escrow Shares”) and Warrants exercisable for
999,999 Warrant Shares (one-half of each of the Warrants to purchase shares of
common stock at $3.75, $4.50 and $5.25 per share, the “Escrow Warrants”), shall
be held in escrow by the Company (or its Transfer Agent or legal counsel) and
the Lead Investor shall be prohibited from (A)(i) selling, transferring,
encumbering, hypothecating, pledging, assigning or otherwise disposing of any of
the Escrow Shares or Escrow Warrants, or (ii) entering into any contract, option
or other legally binding undertaking providing for any transaction provided in
(i) (each a “Transaction”) and from (B) exercising the Escrow Warrants, until
such time as the Promissory Note is paid in full.


[Upon approval by the Company, other participants in the Offering may also enter
into a Promissory Note in the form attached hereto as Exhibit D for their
purchase of Shares and Warrants issuable in the Offering. The Shares and
Warrants shall be issued and granted, respectively, upon delivery of an executed
Promissory Note from such participants, provided that until a participant’s
Promissory Note is paid in full, all corresponding Escrow Shares and Escrow
Warrants shall be held in escrow by the Company (or its Transfer Agent or legal
counsel) and the participant shall be prohibited from a Transaction and from (B)
exercising the Escrow Warrants, until such time as the Promissory Note is paid
in full.]”


 
1

--------------------------------------------------------------------------------

 
(b)           A new Exhibit D in the form of Exhibit A hereto is hereby added to
the Subscription Agreement (the “Promissory Note”).


2. Amendment to Warrants. Each of the three Warrants For the Purchase of Common
Stock granted to the Subscriber, which evidence the Warrants (Warrant Nos.
CSW-___, CSW-___, and CSW-___) (collectively, the “Warrant Agreements”), are
hereby amended to each include a new Section 14, which reads as follows (the
“Warrant Amendment”):


           “14.           Non-Transfer or Exercise. The Holder agrees (a) that
warrants to purchase _____________ Warrant Shares evidenced by this Warrant (the
“Escrow Warrants”) shall not be able to be exercised until payment in full of
that certain Promissory Note dated August 12, 2013 provided by the Holder to the
Company (the “Promissory Note”); and (b) not to (i) sell, transfer, encumber,
hypothecate, pledge, assign or otherwise dispose of any of the Escrow Warrants,
or (ii) enter into any contract, option or other legally binding undertaking
providing for any transaction provided in (i) (each a “Transaction”) until
payment in full of the Promissory Note.”


3. Amendments. For the sake of clarity and in an abundance of caution, the
Subscriber hereby confirms, acknowledges and agrees to the Subscription
Amendment and Warrant Amendment and further agrees to the terms and conditions
of the Promissory Note.


4. Consideration. Each of the Parties agrees and confirms by signing below that
they have received valid consideration in connection with this Agreement and the
transactions contemplated herein.
 
5. Mutual Representations, Covenants and Warranties. Each of the Parties, for
themselves and for the benefit of each of the other Parties hereto, represents,
covenants and warranties that:


(a)           Such Party has all requisite power and authority, corporate or
otherwise, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and thereby. This Agreement constitutes the
legal, valid and binding obligation of such Party enforceable against such Party
in accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and general equitable principles; and


(b)           The execution and delivery by such Party and the consummation of
the transactions contemplated hereby and thereby do not and shall not, by the
lapse of time, the giving of notice or otherwise: (i) constitute a violation of
any law; or
(ii) constitute a breach of any provision contained in, or a default under, any
governmental approval, any writ, injunction, order, judgment or decree of any
governmental authority or any contract to which such Party is bound or affected.


6. Further Assurances. The Parties agree that, from time to time, each of them
will take such other action and to execute, acknowledge and deliver such
contracts, deeds, or other documents as may be reasonably requested and
necessary or appropriate to carry out the purposes and intent of this Agreement
and the transactions contemplated herein.


7. Reconfirmation of Subscription Agreement. The Company and the Subscriber
hereby reaffirm all terms, conditions, covenants, representations and warranties
made in the Subscription Agreement, to the extent the same are not amended
hereby effective as of the Effective Date.
 
8. Effect of Agreement. Upon the effectiveness of this Agreement, each reference
in the Subscription Agreement and the agreements evidencing the Warrants (the
“Warrant Agreements”) to “Agreement,” “hereunder,” “hereof,” “herein” or words
of like import shall mean and be a reference to such Subscription Agreement and
Warrant Agreements as modified or waived hereby.
 
 
9.  Subscription Agreement and Warrant Agreements to Continue in Full Force and
Effect. Except as specifically modified or amended herein, the Subscription
Agreements and Warrant Agreements and the terms and conditions thereof shall
remain in full force and effect.


10. Benefit and Burden. This Agreement shall inure to the benefit of, and shall
be binding upon, the Parties hereto and their successors and permitted assigns.


 
2

--------------------------------------------------------------------------------

 
11. Severability. Every provision of this Agreement is intended to be severable.
If, in any jurisdiction, any term or provision hereof is determined to be
invalid or unenforceable, (a) the remaining terms and provisions hereof shall be
unimpaired, (b) any such invalidity or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such term or provision in any other
jurisdiction, and (c) the invalid or unenforceable term or provision shall, for
purposes of such jurisdiction, be deemed replaced by a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision. If a court of competent jurisdiction
determines that any covenant or restriction set forth in this Agreement is
unreasonable or unenforceable, the court shall reduce or modify such covenants
or restrictions to those which it deems reasonable and enforceable under the
circumstances and, as so reduced or modified, the parties hereto agree that such
covenants and restrictions shall remain in full force and effect as so modified.
In the event a court of competent jurisdiction determines that any provision of
this Agreement is invalid or against public policy and cannot be so reduced or
modified so as to be made enforceable, the remaining provisions of this
Agreement shall not be affected thereby, and shall remain in full force and
effect.


12. Entire Agreement. This Agreement sets forth all of the promises, agreements,
conditions, understandings, warranties and representations among the Parties
with respect to the transactions contemplated hereby and thereby, and supersedes
all prior agreements, arrangements and understandings between the Parties,
whether written, oral or otherwise.


13. Construction. In this Agreement words importing the singular number include
the plural and vice versa; words importing the masculine gender include the
feminine and neuter genders.


14. Effect of Facsimile and Photocopied Signatures. This Agreement may be
executed in several counterparts, each of which is an original. It shall not be
necessary in making proof of this Agreement or any counterpart hereof to produce
or account for any of the other counterparts. A copy of this Agreement signed by
one Party and faxed to another Party shall be deemed to have been executed and
delivered by the signing Party as though an original. A photocopy of this
Agreement shall be effective as an original for all purposes.


[Remainder of page left intentionally blank. Signature page follows.]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first written above to be effective upon the Effective Date.


(“Company”)


PEDEVCO CORP.
 
 
 
__________________________
 
Frank C. Ingriselli
Chief Executive Officer
 
(“Subscriber”)
______________________________________


By:__________________________


Its:___________________________


Printed Name:___________________
 
 
 
4

--------------------------------------------------------------------------------